UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-8013


TERRENCE MAURICE WHITAKER,

                Petitioner - Appellant,

          v.

ALVIN W. KELLER,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cv-00702-TDS-DPD)


Submitted:   June 24, 2010                 Decided:   July 15, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Maurice Whitaker, Appellant Pro Se. Clarence Joe
DelForge, III, Assistant Attorney General, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrence Maurice Whitaker seeks to appeal the district

court’s    order     accepting         the    recommendation              of    the    magistrate

judge    and     denying       relief    on     his       28    U.S.C.          §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.                 28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a       substantial       showing         of        the       denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and     conclude    Whitaker       has       not    made       the    requisite          showing.

Accordingly,       we     deny     a    certificate            of    appealability,               deny

Whitaker’s       motions         for     appointment            of        counsel,          for    an

evidentiary hearing, to grant release upon review and dismiss

the appeal.        We dispense with oral argument because the facts

                                               2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3